Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEUNG et al. (US 2011/0216192 A1), hereinafter LEUNG.
Regarding claim 1, LEUNG discloses an augmented reality (AR) generating device (AR engine 240, see figure 2) comprising: 
a modulator configured to modulate a first phase of at least one data signal comprising information about an AR object (providing virtual object to the AR engine to generate AR scene, see ¶ 0019 and figure 1); 
a phase detector configured to detect a second phase of at least one location notification signal received from an AR display device (any of the AR devices 1-3, see figure 2, transmits signal 378 to AR engine processing, see figures 3A-3B); 
a processor configured to control the modulator to time-reverse the first phase of the at least one data signal based on the second phase of the at least one location notification signal (AR engine includes a phase compensation 384, see figure 3B); and 
a plurality of antennas configured to receive the at least one location notification signal in a first frequency band from the AR display device and transmit the time-reversed at least one data signal to the AR display device in a second frequency band different from the first frequency band (the AR engine receives signals from the plurality of wireless clients 226, 232, 234 via antennas (not shown) and transmission to AR device running AR client software to view the object’s track 389 via antenna (not shown), see figure 3B; the AR engine may be configured to output data associated with virtual objects or augmented scenes to other AR devices 242 for visualization or further AR related processing. The output data may also be transmitted back to AR devices 226, 232, 224 for visualization, see ¶ 0028).

Regarding claim 7, LEUNG inherently discloses the processor is further configured to adjust a beamforming angle of the at least one detection signal based on a received signal strength indicator (RSSI) of the at least one detection signal (processor is further configured by the beam forming process to select tracking sensors associated with one or more of transmission sources having distinct frequencies, transmission sources having distinct bandwidths, and/or transmission sources having distinct antenna patterns, whereby diversity gain may be, see claim 23).

Regarding claim 8, LEUNG inherently discloses the second frequency band is set larger than the first frequency band (processor is further configured by the beam forming process to select tracking sensors associated with one or more of transmission sources having distinct frequencies, transmission sources having distinct bandwidths, and/or transmission sources having distinct antenna patterns, whereby diversity gain may be, see claim 23).

Regarding claim 9, LEUNG inherently discloses wherein the at least one location notification signal is a beacon signal (inherent feature: accurate registration is based on accurate tracking of the location of a user 230 and sensing other objects in a scene of interest 228. An AR system according to at least some embodiments utilizes passive sensing and tracking through Radio Frequency (RF) signals, see ¶ 0022). 

Regarding claim 10, LEUNG discloses an augmented reality (AR) display device comprising: 
a modulator configured to modulate a first phase of at least one data signal comprising information about an AR object (providing virtual object to the AR engine to generate AR scene, see ¶ 0019 and figure 1); 
a phase detector configured to detect a second phase of at least one location notification signal received from an AR display device (any of the AR devices 1-3, see figure 2, transmits signal 378 to AR engine processing, see figures 3A-3B); 
a processor configured to control the modulator to time-reverse the first phase of the at least one data signal based on the second phase of the at least one location notification signal (AR engine includes a phase compensation 384, see figure 3B); and 
a plurality of antennas configured to receive the at least one location notification signal in a first frequency band from the AR display device and transmit the time-reversed at least one data signal to the AR display device in a second frequency band different from the first frequency band (the AR engine receives signals from the plurality of wireless clients 226, 232, 234 via antennas (not shown) and transmission to AR device running AR client software to view the object’s track 389 via antenna (not shown), see figure 3B; the AR engine may be configured to output data associated with virtual objects or augmented scenes to other AR devices 242 for visualization or further AR related processing. The output data may also be transmitted back to AR devices 226, 232, 224 for visualization, see ¶ 0028).

Regarding claim 16, LEUNG discloses the processor is further configured to adjust a beamforming angle of the at least one detection signal based on a received signal strength indicator (RSSI) of the at least one detection signal (processor is further configured by the beam forming process to select tracking sensors associated with one or more of transmission sources having distinct frequencies, transmission sources having distinct bandwidths, and/or transmission sources having distinct antenna patterns, whereby diversity gain may be, see claim 23).

Regarding claim 8, LEUNG inherently discloses the second frequency band is set larger than the first frequency band (processor is further configured by the beam forming process to select tracking sensors associated with one or more of transmission sources having distinct frequencies, transmission sources having distinct bandwidths, and/or transmission sources having distinct antenna patterns, whereby diversity gain may be, see claim 23).

Regarding claim 9, LEUNG inherently discloses wherein the at least one location notification signal is a beacon signal (inherent feature: accurate registration is based on accurate tracking of the location of a user 230 and sensing other objects in a scene of interest 228. An AR system according to at least some embodiments utilizes passive sensing and tracking through Radio Frequency (RF) signals, see ¶ 0022). 

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 2-6, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412